AO 199A(Rev. 12/11) Order Setting Conditions ofRelease                                                  Page 1of   3   Pages


                                      United States District Court
                                                                  for the

                                                         District of Massachusetts



                   United States of America
                                                                      )
                                 V.
                          Brian Walshe                                )
                                                                               Case No.   1:18-mj-07179-JCB


                             Defendant

                                      ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial servicesoffice or supervising officer in writing before making
      any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:
                                                                                      Place




      on

                                                                     Date and Time


      If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
AO 199B (Rev. 12/11) Additional Conditions of Release                                                                                   Page 2 of 3 Pages

                                                       ADDITIONAL CONDITIONS OF RELEASE

        IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(   )       (6)     The defendant is placed in the custody of:
              Personor organization
              Address(only ifabove is an organization)
              City and state                                                                                   Tel. No.
whoagreesto (a) supervisethe defendant, (b) use every efibrt to assure the defendant's appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                                Signed:
                                                                                                           Custodian                                 Date

(X)         (7)     The defendant must:
        ( X ) (a) submit tosupervision by and report for supervision tothe                     Probation/Pretrial Ssrvices as directed ,
                        telephonenumber                                , no later than                                         .
        (   ) (b) continue or actively seek employment.
        ( X ) (c) continue or start an education program.
        ( X ) (d) surrender any passport to:                           The Office of Probation & Pretrial Services
        ( X ) (e) not obtain a passport or other international travel document.
        ( X ) (0 abide by the following restrictions on personal association, residence, or travel:                Maintain residence and dO not move without
                         prior permission. Travel is restricted to District of MA. May travel for work with advance approval of probation.
        ( X ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                  including: as identified by the government. May have contact with Mr. Walshe's wife & Mother but shall not
                   discuss the case. (Exceot in the presence of Counsel)
        (   ) (h) get medicalor psychiatric treatment:

        (         ) (i) returnto custodyeach                      at             o'clock after being released at               o'clock for employment, schooling,
                        or the following purposes:

        (         ) 0) maintain residence at a halfway house or community corrections center, asthe pretrial services office or supervising officer considers
                         necessary.
        ( X ) (k) not possess a firearm, destructive device, or otherweapon.
        (         ) (1) not use alcohol (      ) at all (   ) excessively.
        (         ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                         medical practitioner.
        (         ) (n) submitto testingfora prohibited substance ifrequiredbythepretrial servicesofficeor supervisingofficer. Testingmaybeusedwithrandom
                        frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                        substancescreening or testing. The defendant must not obstruct,attemptto obstruct, or tamper with the efficiency and accuracyof prohibited
                         substance screening or testing.
        (         ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                         supervising officer.
        ( ^ ) (p) participate in one of the following location restriction programs andcomply withits requirements as directed.
                         ( X ) (i) Curfew. You are restricted to your residence every day ( X ) from 11:00 pm                to 7:00 am ,or (            )as
                                     directed by the pretrial services office or supervising officer; or
                         (   ) (ii) Home Detention. You are restrictedtoyour residence at all timesexcept foremployment;education;religiousservices;medical,
                                     substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                     approved in advance by the pretrial services office or supervising officer; or
                         (   ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residenceexcept for medical necessities and
                                     court appearances or other activities specifically approved by the court.
        (         ) (q) submit to location monitoring as directed by the pretrial services officeor supervising officer and comply with all of the program
                         requirements and instructions provided.
                         (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                               supervising officer.
        ( X ) (r) reportas soon as possible, to the pretrialservices officeor supervising officer,every contact with law enforcement personnel, including
                        arrests, questioning, or traffic stops.
        ( X ) (s) If Mr. Walshe needs to be out the house past his curfew, he must seek prior permission from Probation.
AO 199C (Rev. 09/08) Advice of Penalties                                                                     Page          of     Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:


YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

      Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of yourrelease, an order of detention, a forfeiture of any bond, anda prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While onrelease, if you commit a federal felony offense the punishment isan additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than oneyear. This sentence will be
consecutive {i.e., in addition to) to any other sentence you receive.
       It isa crime punishable by upto ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with awitness, victim, orinformant; retaliate orattempt toretaliate against awitness, victim, orinformant; orintimidate orattempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, afterrelease, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may beprosecuted for failing to appear or surrender and additional punishment may be imposed. If youareconvicted of:
       (1) anoffense punishable bydeath, life imprisonment, or imprisonment fora term of fifteen years or more —youwill be fined
            not more than $250,000 or imprisoned for not more than 10years, or both;
       (2) anoffense punishable by imprisonment for a term of five years or more, butless than fifteen years - you will befined not
            morethan $250,000 or imprisoned for not more than five years,or both;
       (3) any other felony - you will be fined notmore than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor —you will be fined notmore than $100,000 or imprisoned notmore than oneyear, or both.
       Aterm of imprisonment imposed forfailure to appear or surrender will beconsecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                 Acknowledgment of the Defendant

      Iacknowledge that Iam the defendant inthis case and that Iam aware ofthe conditions ofrelease. I promise toobey all conditions
ofrelease, toappear asdirected, and surrender toserve any sentence imposed. I am aware ofthepenalties and sanctions setforth above.
I acknowledge that a warrant for my arrest has been signed by an authoriz^ judicial officer and is being held in abeyance. The
warrant may be activated without notice to me if I abscond in violation qt the cond^tiqps of my release on electronic monitoring.




                                                                                      Defendant's Signature

                                                                                          (\aA
                                                                                           City and State



                                               Directions to the United States Marshal

( ^) The defendant is ORDERED released after processing.
( ^ The United States marshal isORDERED tokeep the defendant in custody until notified by the clerk orjudge that the defendant
     has posted bond and/or complied with all other conditions for release. Ifstill in custody, the defendant must beproduced before
        the appropriate judge at the time and place specified.


Date:            10/30/2018
                                                                                    Judicial Officer's Signature

                                                                               Steve York         Deputy Cl
                                                                                      Printed name and title




                    DISTRIBUTION:      COURT    DEFENDANT        PRETRIAL SERVICE     U.S. A1T0RNEY         U.S. MARSHAL
